                                  UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA

                                        CRIMINAL MINUTES

 Date: June 17, 2019               Time: 2:54-4:50 pm                   Judge: Edward J. Davila
                                   Total Time: 1Hr.56Mins.
 Case No.: 16-cr-00373-EJD- Case Name: UNITED STATES v. Goyko Gustav Kuburovich(P)(NC)
 1

Attorney for Plaintiff: Scott Simeon

Attorney for Defendant: David Nick


  Deputy Clerk: Adriana M. Kratzmann                    Court Reporter: Irene Rodriguez

  Interpreter: N/A                                      Probation Officer: Jessica Goldsberry


                                   PROCEEDINGS - SENTENCING

Defendant present and out of custody. Hearing held.
The Court Granted a variance.
The Court sentenced the defendant as follows:
The defendant is committed to the custody of the Bureau of Prisons to be imprisoned for a term of
40 months. This term consists of terms of 40 months on each of Counts One through Three of the
Indictment (Dkt. 1 filed on 8/25/2016). Said terms shall be served concurrent to one another.
Upon release from imprisonment the Defendant shall be placed on supervised release for a term of 3
years. This term consists of terms of 3 years on each of Counts One through Three of the Indictment,
said terms to run concurrent to one another. The Court adopts the Probation Officer’s recommendations
of the standard and special conditions (SEE JUDGMENT).
$300 Special Assessment fee imposed and due immediately.
Restitution ordered in the amount of $2,050,800.75 payable to the victims that will be identified in a list
which shall be provided to the Finance Office of the Clerk’s Office.
The defendant is to self-surrender on 10/10/2019 by 2pm to the designated facility and if a facility has
not been designated then to the U.S. Marshal’s office.



                                                                                           Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                               Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                  Original: Efiled
 I: Interpreter
                                                                                                             CC:
